Citation Nr: 1313980	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, claimed as secondary to service-connected epididymitis. 

2.  Entitlement to service connection for subclinical varicocele, claimed as secondary to service-connected epididymitis. 

3.  Entitlement to service connection for spermatocele, claimed as secondary to service-connected epididymitis. 

4.  Entitlement to service connection for male erectile disorder, claimed as secondary to service-connected epididymitis. 

5.  Entitlement to service connection for penile lesion, claimed as secondary to service-connected epididymitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision.  The Veteran filed a notice of disagreement (NOD) in July 2002, and the RO issued a statement of the case (SOC) in October 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2003. 

In March 2005, the Board remanded the claim for service connection for residuals of epididymitis, to include sterility, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing additional development, the AMC continued to deny the claim and returned the matter to the Board. 

In April 2006, the Board again remanded the claim for service connection for residuals of epididymitis, to include sterility, to the RO, via the AMC, for additional development.  After completing additional development, the AMC continued to deny the claim (as reflected in a December 2007 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration. 

In October 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

In a December 2008 decision, the Board denied service connection for residuals of epididymitis, to include sterility.  The Veteran appealed the December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted the Secretary's unopposed motion to remand the claim to the Board for further proceedings consistent with the motion. 

In July 2009, the Board again remanded the claim for service connection to the RO, via the AMC, for additional development.  In a February 2010 rating decision, the Remand and Rating Development Team at the Huntington, West Virginia RO granted service connection for "epididymitis" and assigned an initial 0 percent rating, effective April 2, 2001.  However, the RO continued to deny service connection for "residuals of epididymitis to include sterility" (as reflected in a February 2010 SSOC), and returned this matter to the Board for further appellate consideration. 

After reviewing the February 2010 decision in which the RO granted service connection for "epididymitis" and the February 2010 SSOC in which the RO continued the denial of service connection for "residuals of epididymitis", the Veteran expressed confusion regarding the nature of his claim, as reflected in correspondence dated in March 2010.  In the Secretary's motion, it was noted that the Veteran had been diagnosed with epididymitis, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and a penile lesion during the pendency of this claim.  See Appellee's Motion for Remand, pp. 2-3.  The Secretary's motion specifically asked for consideration of whether any of the listed diagnoses were related to the Veteran's in-service episode of epididymitis.  See Appellee's Motion for Remand, p. 4.  In light of the February 2010 award of service connection for epididymitis itself, but not for its residuals, the Veteran's concerns, and the Secretary's motion, in May 2010, the Board characterized the appeal as encompassing six separate matters set forth on the title page. 

In May 2010, the Board remanded the claims for service connection for sterility, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and penile lesion, each claimed as secondary to service-connected epididymitis, to the RO via the AMC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a June 2011 SSOC), and returned these matters to the Board for further appellate consideration. 

In his July 2011 Informal Hearing Presentation (IHP), the Veteran's representative included excerpts from three medical websites regarding information pertinent to the claims on appeal.  The July 2011 IHP included a waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012). 

In a rating decision dated November 2012, the RO granted service connection for sterility and assigned an initial 20 percent rating effective April 2, 2001.  The RO also awarded entitlement to special monthly compensation based on loss of use of a creative organ.  This terminates the appeal to this issue.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  After completing additional development, the AMC continued to deny the remaining claims (as reflected in a November 2012 SSOC), and returned these matters to the Board for further appellate consideration.

The Board observes that the Virtual VA electronic records storage system contains VA clinic records which are not associated with the claims file, including clinic records attached to Virtual VA in February 2013 which have not been considered by the RO in adjudicating these claims.

As a final preliminary matter, the Board again notes that, in September 2007, the RO determined that the Veteran's VA claims file had been lost.  The current file is a rebuilt one.  Some of the information discussed herein is derived from records assembled in an attempt to reconstruct the claims file. 

For the reasons expressed below, the claims on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

On remand, the Board finds that further clarifying opinion is necessary on the service connection claim for penile lesion.  The Veteran was reportedly treated in service for gonorrheal infection.  The Veteran has also been diagnosed with a penile lesion, but the exact disease entity has not been identified.  A March 2012 VA clinic record (contained in Virtual VA) suggested differential diagnoses of lichen planus, psoriasis, pyogenic granuloma or other vascular growth.  Given the in-service treatment for sexually transmitted disease, the Board requests a clarifying medical opinion as to the exact diagnosis of the Veteran's penile lesion, and whether this lesion is causally related to the treatment for gonorrhea in service.

Hence, the RO should arrange for the Veteran to further VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

As mentioned above, the Veteran's original claims files have been lost.  The Veteran reports being awarded disability benefits from the Social Security Administration (SSA) for orthopedic disability.  Thus, facially, it does not seem that these records are relevant.  However, to ensure complete development of this rebuilt file, the RO should associate with the record any medical or legal documents in SSA's possession.

Further, to ensure that the record that all due process requirements are met, and that that the record before the VA physician is complete, on remand, the RO also obtain and associate with the claims file all outstanding pertinent medical records. 

Regarding VA records, the claims file currently includes treatment records from the VAMC in Washington, DC, since February 28, 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the above-noted facility all outstanding pertinent VA treatment records dated since February 28, 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Pertinent to the above, the Board notes that, in March 2013, the Board received a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) from the Veteran requesting VA assistance in obtaining additional private medical records.  The RO should assist the Veteran in the development of his claims by obtaining identified records.  38 C.F.R. § 3.159(c)(1) (2012).  On remand, the RO should request that the Veteran  provide a new VA Form 21-4142, as the validity of the authorization has expired per the terms of Section III, 9B.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VAMC in Washington, DC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since February 28, 2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Associate with the claims file all legal and medical records pertaining to the Veteran's award of SSA disability benefits.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  In particular, the RO should request the Veteran to submit a new VA Form 21-4142 for Dr. Seth Garber.  See VA Form 21-4142 received by the Board in March 2013.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 


The physician is requested to 1) identify the exact diagnosis for the Veteran's penile lesion, and 2) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that this lesion is causally related to the treatment for gonorrhea in service?

The examiner is hereby advised that pertinent medical records have been misplaced or lost by VA.  The examiner should conduct a thorough interview of the Veteran regarding the onset of the penile lesion and accept his description of onset and treatment unless there is a medical reason to reject the history provided.

The physician should set forth all examination findings,  along with complete rationale for the conclusions reached, in a printed (typewritten) report 

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

